UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South, West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNox As of February 19, 2013, the registrant had 46,507,271 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 29 Item 4.Controls and Procedures 29 PART II – OTHER INFORMATION 30 Item 1.Legal Proceedings 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 30 Item 5.Other Information 30 Item 6.Exhibits 31 SIGNATURES 32 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $23,901 and $20,195, respectively Inventories, net of valuation allowances of $4,075 and $4,984, respectively Prepaid expenses and other Total current assets Customer contracts, net of accumulated amortization of $310,588 and $102,330, respectively Goodwill Patents, net of accumulated amortization of $260,304 and $228,587, respectively Equipment leased to customers, net of accumulated depreciation of$177,838 and $144,905, respectively Property and equipment, net of accumulated depreciation of$649,999 and $625,401, respectively Deposits and other Domain name, net of accumulated amortization of $2,324 and $2,145, respectively Total assets $ $ See accompanying notes to condensed consolidated financial statements. 3 ActiveCare, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (unaudited) (Continued) December 31, September 30, Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable, related-party Accrued expenses Derivatives liability Current portion of notes payable Current portion of notes payable, related-party Deferred revenue Dividends payable Total current liabilities Notes payable, net of current portion Notes payable, related-party, net of current portion Total long-term liabilities Total liabilities Stockholders’ deficit: Preferred stock, $.00001 par value: 10,000,000 shares authorized; 480,000 and 480,000 shares of Series C; and 777,688 and 386,103 shares of Series D, outstanding, respectively 13 9 Common stock, $.00001 par value: 50,000,000 shares authorized; 46,507,271 and 46,369,771 shares outstanding,respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 ActiveCare, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) Three Months Ended December 31, Revenues: Chronic illness monitoring $ $ - Care Services Reagents Total revenues Cost of revenues: Chronic illness monitoring - Care Services Reagents Total cost of revenues Gross margin (deficit) ) Operating expenses: Selling, general and administrative (including $997,128 and $3,365,023, respectively, of stock-based compensation) Research and development (including $0 and $15,300, respectively, of stock-based compensation) Total operating expenses Loss from operations ) ) Other income (expense): Gain on derivatives liability - Interest expense ) ) Interest income 24 80 Other income - Total other expense, net ) ) Net loss ) ) Dividends on preferred stock ) - Net loss attributable to common stockholders $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements. 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Stock issued for interest expense - Amortization of debt discount as interest expense Gain on derivatives liabilities ) - Loss on disposal of property and leased equipment - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses ) Deferred revenue Deposits ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of equipment leased to customers ) ) Purchase of property and equipment ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from notes payable and associated stock issuance Proceeds from notes payable, related-party - Principal payments on notes payable, related-party ) - Principal payments on notes payable ) - Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements. 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended December 31, Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Investing and Financing Information: Issuance of preferred stock for accrued dividends - Issuance of preferred stock for accrued liabilities - Issuance of derivatives liability - Reclassification of derivatives liability to equity - Dividends on preferred stock - Issuance of preferred stock for purchase of patents - Issuance of common stock for settlement of liabilities - See accompanying notes to condensed consolidated financial statements. 7 ActiveCare, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial information of ActiveCare, Inc. (the “Company” or “ActiveCare”) has been prepared in accordance with Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying interim condensed consolidated financial information contains all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of December 31, 2012, and the results of its operations and its cash flows for the three months ended December 31, 2012 and 2011. These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012. The results of operations for the three months ended December 31, 2012 may not be indicative of the results for the full fiscal year ending September 30, 2013. Going Concern Although the Company had a positive gross margin for the three months ended December 31, 2012, it incurred negative gross margins, working capital and cash flows from operating activities for the fiscal years ended September 30, 2012 and 2011, and had negative working capital and cash flows from operating activities for the three months ended December 31, 2012. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In order for the Company to remove substantial doubt about its ability to continue as a going concern,it must continue to improve gross margins, generate positive cash flows from operating activities and obtain the necessary debt or equity funding to meet its projected capital investment requirements. Management’s plans with respect to this uncertainty include raising additional capital by issuing secured debt and increasing the sales of the Company’s services and products. There can be no assurance that the Company will be able to raise sufficient capital or that revenues will increase rapidly enough to offset operating losses and repay debts as they come due. If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Fair Value of Financial Statements The carrying amounts reported in the condensed consolidated balance sheets for accounts receivable, accounts payable, and accrued liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments. The carrying amounts reported for notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. For assets and liabilities measured at fair value, US GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants as ofthe measurement date. Additionally, the inputs used to measure fair value are prioritized based on a three-level hierarchy. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: · Level 1 — Quoted prices in active markets for identical assets or liabilities. · Level 2 — Observable inputs other than quoted prices included in Level I. Assets and liabilities included in this level are valued using dealer and broker quotations, bid prices, quoted prices for similar assets and liabilities in active markets, or other inputs that are observable or can be corroborated by observable market data. · Level 3 — Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. 8 In valuing certain contracts, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. For disclosure purposes, assets and liabilities are classified in their entirety in the fair value hierarchy level based on the lowest level of input that is significant to the overall fair value measurement. The assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the placement within the fair value hierarchy levels. 2. Net Loss per Common Share Net loss per common share is computed by dividing net loss attributable to common stockholders by the sum of the weighted average number of common shares outstanding and the weighted-average dilutive common share equivalents then outstanding.The computation of net loss per common share does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares of common stock issuable upon the exercise of stock purchase warrants.As of December 31, 2012 and 2011, there were 87,924,771 and 23,198,000 outstanding common share equivalents, respectively, that were not included in the computation of diluted net loss per common share as their effect would be anti-dilutive. The common stock equivalents outstanding as of December 31, 2012 and 2011 consisted of the following: December 31, December 31, Exercise of outstanding common stock options and warrants Conversion of Series D preferred stock - Conversion of Series C preferred stock Conversion of debt - Issuance of employee restricted shares of common stock Total common stock equivalents 3. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements will have a material impact on the Company’s financial position, results of operations, or liquidity. 4. Acquisitions, Goodwill and Other Intangible Assets 4G Biometrics, LLC On March 8, 2012, the Company acquired 4G Biometrics, LLC, a Texas limited liability company (“4G”).Pursuant to the acquisition agreement, the Company acquired 100 percent of the member interests of 4G and 4G is operated as a wholly owned subsidiary of the Company.As amended, the purchase consideration for the member interests of 4G was comprised as follows: · $350,000 in cash; · The assumption of $50,000 of accounts payable and accrued liabilities; · 160,000 shares of Series D convertible preferred stock; · Options for the purchase of up to 4,333,333 shares of common stock of the Company at $0.10 per share to each of the three sellers with vesting as follows: o Options for 433,333 shares vest when 4G has 9,300 members o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 14,300 members; o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 19,300 members; o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 24,300 members; and o so forth until fully vested. 9 As of December 31, 2012, the options above have not been vested. Three of the 4G key operational managers are under two-year written employment agreements with the Company. Under the purchase method of accounting, the purchase price has been allocated to 4G’s assets and assumed liabilities based on their estimated fair values as of the closing date of the acquisition.The excess of the purchase price over the fair values of the net assets acquired was recorded as goodwill. The purchase price for 4G reflects total consideration paid of $1,040,000, of which $825,894 was allocated to goodwill and $214,106 was allocated to customer contracts. Green Wire During fiscal year 2012, the Company established GWire Corporation (“GWire”) as a subsidiary.Effective September 1, 2012, GWire acquired the assets and assumed certain liabilities of Green Wire, LLC, Green Wire Outsourcing, Inc., Orbit Medical Response, LLC, and Rapid Medical Response, LLC (collectively, “Green Wire”).The Company entered into employment agreements with two of Green Wire’s operating managers on November 1, 2012. These two individuals were granted 27% ownership in GWire and ActiveCare owns the remaining 73%.The purchase consideration for Green Wire consisted of the following: · $2,236,737 in the form of a note payable with a 36-month term (including imputed interest at 12%); and · 20,000 shares of ActiveCare’s Series D convertible preferred stock, valued at $40,000. Under the purchase method of accounting, the purchase price for Green Wire has been allocated to the assets purchased and liabilities assumed based on their estimated fair values as of the closing date of the acquisition. The purchase price for Green Wire reflects total consideration paid of $2,276,737, which has been allocated as $12,215 of cash, $13,976 of accounts receivable, $92,022 of property and equipment, $16,964 of deposits and other assets, $229,249 of leased equipment, $2,155,776 of customer contracts, $154,206 of accounts payable, $55,117 of accrued expenses,and $34,142 of deferred revenue. 5. Inventories Inventories are recorded at the lower of cost or market, cost being determined using the first-in, first-out (“FIFO”) method. Inventories consisted of raw materials, work-in-process, and finished goods as of December 31, 2012 and September 30, 2012 as follows: December 31, September 30, Chronic Illness Monitoring Finished goods $ $ CareServices ActiveHome™ Reagents Raw materials Work in process Finished goods Reserves for obsolescence and valuation ) ) Total inventories $ $ 10 When required, provisions are made to reduce excess and obsolete inventories to their estimated net realizable values.Due to competitive pressures and technological innovation, it is possible that estimates of the net realizable values could change in the near term. 6. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Depreciation and amortization are determined using the straight-line method over the estimated useful lives of the assets, typically three to seven years.Leasehold improvements are amortized over the shorter of the estimated useful lives of the asset or the term of the lease.Expenditures for maintenance and repairs are expensed while renewals and improvements over $500 are capitalized.Upon the sale or disposal of property and equipment, any gains or losses are included in the results of operations. Property and equipment consisted of the following as of December 31, 2012 and September 30, 2012: December 31, September 30, Leasehold improvements $ $ Equipment Software Furniture Total gross property and equipment Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation expense for the three months ended December 31, 2012 and 2011 was $24,598 and $16,438, respectively. 7. Equipment Leased to Customers Equipment leased to customers as of December 31, 2012 and September 30, 2012 was as follows: December 31, September 30, Leased equipment $ $ Accumulated depreciation ) ) Leased equipment, net $ $ The Company began leasing monitoring equipment to customers for CareServices in October 2009.The leased equipment is depreciated using the straight-line method over the estimated useful lives of the related assets over three years regardless of whether the equipment is leased to a customer or remaining in stock.Customers have the right to cancel the service agreements at any time. Assets to be disposed of are reported at the lower of the carrying amounts or fair values, less the estimated costs to sell.During the three months ended December 31, 2012 and 2011, the Company recorded as cost of revenues the disposal of equipment leased to customers of $1,242 and $0, respectively. Depreciation expense for equipment leased to customers is recorded as cost of revenues for CareServices and for the three months ended December 31, 2012 and 2011 totaled $36,913 and $17,147, respectively. 8. Patent License Agreement During fiscal year 2009, the Company licensed the use of certain patents from a third party.Under the license agreement, the Company was required to pay $300,000 plus a 5% royalty on the net revenues of all licensed products. As of September 30, 2009, the Company had capitalized the initial license fee as a long-term asset and had recorded a corresponding current liability as the fee was not yet paid. During fiscal year 2012, the Company agreed to purchase the related patents and settle amounts owed under the license agreement by issuing 600,000 shares of common stock and 480,000 shares of Series C preferred stock.The patents were valued at $922,378, based on a valuation performed by an independent valuation expert.The value of the common stock issued was $240,000, based on the market price of the common stock on the date of issuance. The implied value of the Series C preferred stock was $682,378, which was based on the difference between the value of the patents and the common stock issued in settlement of the existing liability. 11 The Company is amortizing the patents over their remaining useful lives (through 2018).The Company recognized $31,718 and $52,126 of amortization expense for the three months ended December 31, 2012 and 2011, respectively. The Company’s future patent amortization as of December 31, 2012, is as follows: Years Ending September 30, $ Thereafter $ 9. Notes Payable As of December 31, 2012 and September 30, 2012, the Company had the following notes payable outstanding: December 31, September 30, Note payable to the former owners of Green Wire, secured by customer contracts, imputed interest rate equal to 12%, with monthly installments over a 36-month term. $ $ Series A debenture loans to unrelated parties, secured by current customer contracts and payable in 36 monthly installments, maturing between September and December 2015. The loans bear interest at 12% and are convertible into common stock after 180 days.After 36 monthly installments, each lender is entitled to a 4% cumulative royalty payment based upon the Company’s gross profits commencing at the maturity date and continuing for two years. If the lender has convertedits respective debenture into the Company’s common stock, the associated royalties are terminated. The Company has the right to buy out each lender's royalty by paying the respective lender $20,000 for every $25,000 loaned. Unsecured note payable to an unrelated party, interest at 15% (18% after due date), due November 2012. In connection with the loan, the Company issued 60,000 shares of Series D preferred stock as a loan origination fee with a total fair value of $150,000.Note guaranteed by the Company’s CEO. Unsecured note payable to an unrelated party, interest at a 15%, due March 2013. Note included a $25,000 loan origination fee.In connection with the loan, the Company issued 1,000,000 shares of common stock as a loan origination fee with a total fair value of $70,000 at date of grant. Unsecured note payable to an unrelated party, interest at 12%, due March 2013. Total before discount and current portion Less discount ) ) Total notes payable Less current portion ) ) Total notes payable, net of current portion $ $ 12 Related-Party Notes Payable As of December, 31, 2012 and September 30, 2012, the Company had the followingnotes payable, related partyoutstanding: December 31, September 30, Series B unsecured debenture loans to an entity controlled by an officer of the Company, including 10% loan origination fees totaling $78,587, payable in 36 monthly installments, maturing December 2015.$421,499 of the debentures were issued to settle a $400,000 Series A secured debenture issued during the three months ended December 31, 2012.Before the settlement, the prior Series A debenture had a total outstanding balance of $383,181 and $1,845 of accrued interest.$442,598 of the Series B debenture was issued to settle two related-party notes payable totaling $165,000 and $6,889 of accrued interest, and a $230,800 related-party note payable issued during the three months ended December 31, 2012 to settle previously accrued expenses.The Series B debenture loan bears interest at 12% and is convertible into common stock after 180 days. After 36 monthly installments, the lender is entitled to a 4% cumulative royalty payment based upon the Company’s gross profits commencing at the maturity date and continuing for 2 years.If the lender has converted the debenture into the Company’s common stock, the royalty is terminated. The Company has the right to buy out the royalty by paying the lender $22,000 for every $25,000 loaned. $ $
